DETAILED ACTION
This office action is in response to communications filed on March 9, 2022, concerning application number 16/410,089.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendment to the Claims was filed on March 9, 2022.
Claims 1-39, 41, 44, 48, 57, and 58 were canceled. Claim 62 was newly added.
Claims 40, 42, 43, 45-47, 49-56, and 59-62 are currently pending.
Response to Arguments
Applicant’s arguments with respect to the claim amendments filed on March 9, 2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amended claims filed on March 9, 2022, include newly added claim limitation of “a first flow restrictor assembly” and a “second flow restrictor assembly”. The first and second flow restrictor assemblies each include a flow restrictor and a check valve. The claims filed on August 6, 2021, and addressed in the office action mailed on December 9, 2021, had a first flow restrictor and a first valve, and a second flow restrictor and a second valve. The first and second “flow restrictor assembly” are newly added claim limitations. The combination of Gustafson and Balmonet meet these newly added claim limitations.
Drawings
Amendment to the Specification filed on March 9, 2022, has obviated the necessity of the Objection to the Drawings raised in the office action mailed on December 9, 2021.
Specification
Specification filed on March 9, 2022, is acknowledged by the Examiner.
Amendment to the Specification filed on March 9, 2022, has obviated the necessity of the Objection to the Specification raised in the office action mailed on December 9, 2021.
Claim Objections
Amendment to the claims filed on March 9, 2022, has obviated the necessity of the Claim Objection raised in the office action mailed on December 9, 2021.
Claim Rejections - 35 USC § 112
Amendment to the claims filed on March 9, 2022, and the Amendment to the Specification filed on March 9, 2022, have obviated the necessity of the 112b or 112 second paragraph rejection raised in the office action mailed on December 9, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 40, 42, 43, 45, 47, 50-52, 54, 55, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 9,422,783, hereinafter “Gustafson”) in view of Balmonet et al. (US PG PUB 2012/0205565, hereinafter “Balmonet”).
Regarding Claim 40, Gustafson discloses a subplate mounted (SPM) valve (10) comprising: a valve body (16, 54, col. 4 lines 35-57); a first flow restrictor (narrow section of 56) fluidicly coupled with a first pilot port (56) in the valve body; a second flow restrictor (narrow section of 58) fluidicly coupled with a second pilot port (58) in the valve body; a piston (50) fluidicly coupled on a first side to the first pilot port (56) and fluidicly coupled on a second side to the second pilot port (58)(see ann. fig. 1); a cage (ann. fig. 1) coupled to the valve body and having a supply port (22), a return port (26), and a work port (24); and a spool (34) slidably engaged with the cage (col. 4 lines 58-67).

    PNG
    media_image1.png
    591
    460
    media_image1.png
    Greyscale

GUSTAFSON – ANNOTATED FIGURE 1
Gustafson discloses the claimed invention, except a first flow restrictor assembly fluidicly coupled with a first pilot port in the valve body and configured to restrict flow in only a single direction through the first flow restrictor assembly, wherein the first flow restrictor assembly comprises a first orifice and a first valve arranged in parallel with the first orifice and configured to actuate into an open position in response to fluid flow in a first direction through the first flow restrictor assembly and into a closed position in response to fluid flow in a second direction through the first flow restrictor assembly that is opposite the first direction through the first flow restrictor and which is forced through the first orifice due to the closure of the first valve; a second flow restrictor assembly fluidicly coupled with a second pilot port in a valve body and configured to restrict flow in only a single direction through the second flow restrictor assembly, wherein the second flow restrictor assembly comprises a second orifice and a second valve arranged in parallel with the second orifice and configured to actuate into an open position in response to fluid flow in a first direction through the second flow restrictor assembly and into a closed position in response to fluid flow in a second direction through the second flow restrictor assembly that is opposite the first direction through the second flow restrictor assembly and which is forced through the second orifice due to the closure of the second valve.
Balmonet teaches a first flow restrictor assembly (36a) fluidicly coupled with a first pilot port (ann. fig. 2) in a valve body (ann. fig. 2) and configured to restrict flow in only a single direction through the first flow restrictor assembly (36a)(“The primary flow limiters 36a, 36b limit the flow of hydraulic fluid in the corresponding pilot line, but only in one direction: from the spool of valve 14 to the pilot pressure regulating means, i.e. the pilot valves 22a, 22b”, para 0015), wherein the first flow restrictor assembly comprises a first orifice (ann. fig. 2) and a first valve (ann. fig. 2) arranged in parallel with the first orifice and configured to actuate into an open position in response to fluid flow in a first direction (ann. fig. 2) through the first flow restrictor assembly and into a closed position in response to fluid flow in a second direction (ann. fig. 2) through the first flow restrictor assembly that is opposite the first direction through the first flow restrictor assembly and which is forced through the first orifice due to the closure of the first valve; a second flow restrictor assembly (36b) fluidicly coupled with a second pilot port (ann. fig. 2) in the valve body (ann. fig. 2) and configured to restrict flow in only a single direction through the second flow restrictor assembly (36b)(“The primary flow limiters 36a, 36b limit the flow of hydraulic fluid in the corresponding pilot line, but only in one direction: from the spool of valve 14 to the pilot pressure regulating means, i.e. the pilot valves 22a, 22b”, para 0015), wherein the second flow restrictor assembly comprises a second orifice (ann. fig. 2) and a second valve (ann. fig. 2) arranged in parallel with the second orifice and configured to actuate into an open position in response to fluid flow in a first direction (ann. fig. 2) through the second flow restrictor assembly and into a closed position in response to fluid flow in a second direction (ann. fig. 2) through the second flow restrictor assembly that is opposite the first direction through the second flow restrictor assembly and which is forced through the second orifice due to the closure of the second valve (“two primary unidirectional flow limiters 36a, 36b which are respectively arranged in the first and second hydraulic pilot lines 20a, 20b. The primary flow limiters 36a, 36b limit the flow of hydraulic fluid in the corresponding pilot line, but only in one direction: from the spool of valve 14 to the pilot pressure regulating means, i.e. the pilot valves 22a, 22b. Such flow corresponds to a stopping of the movement of the actuator, whatever the direction of its movement. The flow of pressurized fluid in the opposite direction is substantially unhindered. Preferably, the primary unidirectional flow limiters 36a, 36b are arranged between the connection 38a, 38b of the respective pressure compartment 30a, 30b to the respective pilot hydraulic line 20a, 20b, and the respective pilot valve 22a, 22b. As shown on the Figures, each unidirectional flow limiter 36a, 36b can comprise a check valve hydraulically in parallel with a throttle, both being installed on the pilot line. In such a case, the throttle can be fixed, or adjustable.” Para 0015).

    PNG
    media_image2.png
    422
    556
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    404
    783
    media_image3.png
    Greyscale

BALMONET – ANNOTATED FIGURES 1 and 2
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the inlets to the pressure chambers of the valve body, as disclosed by Gustafson, by adding a unidirectional flow limiter with a check valve in a parallel flow path to a restrictor, as taught by Balmonet, for the purpose of “dampen[ing] the return movement of the spool when the controller is suddenly brought from an extreme position to its rest position, which corresponds to a damping effect on the stopping of the movement of the actuator. Indeed, by limiting the flow out of the previously pressurized pilot line, the volume of fluid which was contained in the pilot line needs to go through the flow limiter, and it takes a certain time to achieve this.” (Balmonet para 0016).
Regarding Claims 42 and 49, Gustafson discloses the spool (34) is configured to selectively restrict flow between the supply port (22) and the return port (26) by actuation of the piston during a valve stroke (spool 34 and piston 50 are connected by valve stem 46).
Regarding Claims 43 and 50, Gustafson discloses a seal (ann. fig. 1) coupled to the piston (50) fluidicly isolates the first pilot port (56) from the second pilot port (58).
Regarding Claims 45 and 52, Gustafson discloses a first orifice (ann. fig. 1) fluidly coupled to the first pilot port (56) and a second orifice (ann. fig. 1) fluidly coupled to the second pilot port (58).
Gustafson discloses the claimed invention, except the first orifice coupled in a parallel flow path with the first valve; and the second orifice coupled in a parallel flow path with the second valve.
Balmonet teaches the first orifice (ann. fig. 2) coupled in a parallel flow path (illustrated in ann. fig. 2) with the first valve (ann. fig. 2) and a second orifice (ann. fig. 2) coupled in a parallel flow path (illustrated in ann. fig. 2) with the second valve (ann. fig. 2)(“two primary unidirectional flow limiters 36a, 36b which are respectively arranged in the first and second hydraulic pilot lines 20a, 20b. The primary flow limiters 36a, 36b limit the flow of hydraulic fluid in the corresponding pilot line, but only in one direction: from the spool of valve 14 to the pilot pressure regulating means, i.e. the pilot valves 22a, 22b. Such flow corresponds to a stopping of the movement of the actuator, whatever the direction of its movement. The flow of pressurized fluid in the opposite direction is substantially unhindered. Preferably, the primary unidirectional flow limiters 36a, 36b are arranged between the connection 38a, 38b of the respective pressure compartment 30a, 30b to the respective pilot hydraulic line 20a, 20b, and the respective pilot valve 22a, 22b. As shown on the Figures, each unidirectional flow limiter 36a, 36b can comprise a check valve hydraulically in parallel with a throttle, both being installed on the pilot line. In such a case, the throttle can be fixed, or adjustable.” Para 0015).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the inlets to the pressure chambers of the valve body, as disclosed by Gustafson, by adding a unidirectional flow limiter with a check valve in a parallel flow path to a restrictor, as taught by Balmonet, for the purpose of “dampen[ing] the return movement of the spool when the controller is suddenly brought from an extreme position to its rest position, which corresponds to a damping effect on the stopping of the movement of the actuator. Indeed, by limiting the flow out of the previously pressurized pilot line, the volume of fluid which was contained in the pilot line needs to go through the flow limiter, and it takes a certain time to achieve this.” (Balmonet para 0016).
Regarding Claim 47, Gustafson discloses a subplate mounted (SPM) valve (10) comprising: a valve body (16, 54, col. 4 lines 35-57); a first flow restrictor (narrow section of 56) fluidicly coupled with a first pilot port (56) in the valve body; a second flow restrictor (narrow section of 58) fluidicly coupled with a second pilot port (58) in the valve body; a piston (50) fluidicly coupled on a first side to the first pilot port (56) and fluidicly coupled on a second side to the second pilot port (58)(see ann. fig. 1); a cage (ann. fig. 1) coupled to the valve body and having a supply port (22), a return port (26), and a work port (24); and a spool (34) slidably engaged with the cage (col. 4 lines 58-67).
Gustafson discloses the claimed invention, except the first restrictor disclosed by Gustafson is configured to restrict flow in only a single direction through the first flow restrictor; and the second flow restrictor disclosed by Gustafson is configured to restrict flow in only a single direction through the second flow restrictor.
Balmonet teaches provides a first flow restriction assembly (36a) fluidicly coupled with a first flow path (flow path through first flow restrictor, ann. fig. 2) extending from the first pilot port and into and through the first flow restrictor assembly into the first pilot port (first pilot port for valve body 14, see ann. fig. 1) that is less than a flow restriction provided by the first flow restrictor assembly along a second flow path (first valve, ann. fig. 2) extending from the first pilot port and into and through the first flow restrictor assembly (the first flow restrictor is adjustable, thus the first flow path can be made less than the second flow path); and a second flow restriction assembly (36b) fluidicly coupled with a flow restriction along a third flow path (flow path through second flow restrictor, ann. fig. 2) extending from the second pilot port and into and through the second flow restrictor assembly into the second pilot port (second pilot port for valve body 14, see ann. fig. 1) that is less than a flow restriction provided by the second flow restrictor assembly along a fourth flow path (second valve, ann. fig. 2) extending from the second pilot port and into and through the second flow restrictor assembly (the second flow restrictor is adjustable, thus the third flow path can be made less than the fourth flow path).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the restricting orifices for the fluid supply line into upper and lower chambers, respectively, as disclosed by Gustafson, by adding a check valve and restrictor to each supply line, as taught by Balmonet, for the purpose of “dampen[ing] the return movement of the spool when the controller is suddenly brought from an extreme position to its rest position, which corresponds to a damping effect on the stopping of the movement of the actuator. Indeed, by limiting the flow out of the previously pressurized pilot line, the volume of fluid which was contained in the pilot line needs to go through the flow limiter, and it takes a certain time to achieve this.” (Balmonet para 0016).
Regarding Claim 51, Gustafson discloses the claimed invention, except the first restrictor disclosed by Gustafson is configured to restrict flow in only a single direction through the first flow restrictor wherein the first flow restrictor comprises a first valve configured to actuate into an open position in response to fluid flow in a first direction through the first valve and into a closed position in response to fluid flow in a second direction through the first valve that opposite the first direction through the first valve; and the second flow restrictor disclosed by Gustafson is configured to restrict flow in only a single direction through the second flow restrictor, wherein the second flow restrictor comprises a second valve configured to into an open position in response to fluid flow in a first direction through the second valve and into a closed position in response to fluid flow in a second direction through the second valve that is opposite the first direction through the second valve.
Balmonet teaches a first flow restrictor assembly (36a) comprises a first valve (ann. fig. 2) configured to actuate into an open position in response to fluid flow in a first direction through the first valve and into a closed position in response to fluid flow in a second direction through the first valve that is opposite the first direction through the first valve; and the second flow restrictor assembly (36b) comprises a second valve (ann. fig. 2) configured to actuate into an open position in response to fluid flow in a first direction through the second valve and into a closed position in response to fluid flow in a second direction through the second valve that is opposite the first direction through the second valve (“two primary unidirectional flow limiters 36a, 36b which are respectively arranged in the first and second hydraulic pilot lines 20a, 20b. The primary flow limiters 36a, 36b limit the flow of hydraulic fluid in the corresponding pilot line, but only in one direction: from the spool of valve 14 to the pilot pressure regulating means, i.e. the pilot valves 22a, 22b. Such flow corresponds to a stopping of the movement of the actuator, whatever the direction of its movement. The flow of pressurized fluid in the opposite direction is substantially unhindered. Preferably, the primary unidirectional flow limiters 36a, 36b are arranged between the connection 38a, 38b of the respective pressure compartment 30a, 30b to the respective pilot hydraulic line 20a, 20b, and the respective pilot valve 22a, 22b. As shown on the Figures, each unidirectional flow limiter 36a, 36b can comprise a check valve hydraulically in parallel with a throttle, both being installed on the pilot line. In such a case, the throttle can be fixed, or adjustable”).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the restricting orifices for the fluid supply line into upper and lower chambers, respectively, as disclosed by Gustafson, by adding a check valve and restrictor to each supply line, as taught by Balmonet, for the purpose of “dampen[ing] the return movement of the spool when the controller is suddenly brought from an extreme position to its rest position, which corresponds to a damping effect on the stopping of the movement of the actuator. Indeed, by limiting the flow out of the previously pressurized pilot line, the volume of fluid which was contained in the pilot line needs to go through the flow limiter, and it takes a certain time to achieve this.” (Balmonet para 0016).
Regarding Claim 54, Balmonet teaches the first flow restrictor assembly (ann. fig. 2) and the second flow restrictor assembly (ann. fig. 2) are each located external a valve body (14)(ann. fig. 1 illustrates first and second flow restrictors are each located external a valve body 14).
Regarding Claim 55, Balmonet teaches a first pilot line (20a) coupled to the first pilot port (ann. fig. 1), wherein the first flow restrictor assembly (36a) is positioned along the first pilot line (see ann. fig. 1); and a second pilot line (20b) coupled to the second pilot port (ann. fig. 1), wherein the second flow restrictor assembly (36b) is positioned along the second pilot line (see ann. fig. 1).
Regarding Claim 62, Balmonet teaches the first flow restrictor assembly (36a) provides a flow restriction along a first flow path (flow path through first flow restrictor, ann. fig. 2) extending from the first pilot port and into and through the first flow restrictor assembly into the first pilot port (first pilot port for valve body 14, see ann. fig. 1) that is less than a flow restriction provided by the first flow restrictor assembly along a second flow path (first valve, ann. fig. 2) extending from the first pilot port and into and through the first flow restrictor assembly (the first flow restrictor is adjustable, thus the first flow path can be made less than the second flow path); and the second flow restrictor assembly (36b) provides a flow restriction along a third flow path (flow path through second flow restrictor, ann. fig. 2) extending from the second pilot port and into and through the second flow restrictor assembly into the second pilot port (second pilot port for valve body 14, see ann. fig. 1) that is less than a flow restriction provided by the second flow restrictor assembly along a fourth flow path (second valve, ann. fig. 2) extending from the second pilot port and into and through the second flow restrictor assembly (the second flow restrictor is adjustable, thus the third flow path can be made less than the fourth flow path).

Claims 46, 53, 56, and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 9,422,783, hereinafter “Gustafson”) in view of Balmonet et al. (US PG PUB 2012/0205565, hereinafter “Balmonet”) in further view of Noah (US 3,929,313). 
Regarding Claims 46 and 53, Gustafson discloses a piston is configured to be displaced between a first position (illustrated in fig. 2) in which the piston is prevented from travelling further in a first axial direction (ann. fig. 1), and a second position axially spaced from the first position (illustrated in fig. 3) in which the piston is prevented from travelling further in a second axial direction (ann. fig. 1) that is opposite the first axial direction.
Gustafson, as modified above, discloses the claimed invention, except the combination is silent with regard to the first flow restrictor is configured to control a speed of the piston entirely between the first position and the second position in the first axial direction, wherein the second flow restrictor is configured to control a speed of the piston entirely between the first position and the second position in the second axial direction.
Noah teaches a first flow restrictor assembly (25) is configured to control a speed of a piston (18) entirely between a first position (open, fig. 1) and a second position (closed) in a first axial direction, wherein a second flow restrictor assembly (29) is configured to control a speed of the piston entirely between the first position and the second position in a second axial position (col. 2 line 53- col. 3 line 19).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have included adjusting a first flow restrictor and a second flow restrictor, as disclosed by Gustafson as modified above, so that piston speed is entirely controlled between a first position and a second position as the piston travels in a first axial direction and a second axial direction, as taught by Noah, for the purpose of eliminating the rapid pounding into closed position of the valve against a valve seat which greatly accelerates wear on the valve parts (col. 2 line 53- col. 3 line 19).
Regarding Claim 56, Gustafson discloses a subplate mounted (SPM) valve (10) comprising: valve body (16, 54, col. 4 lines 35-57); a piston (50) fluidicly coupled on a first side to the first pilot port (56) and fluidicly coupled on a second side to the second pilot port (58)(see ann. fig. 1); wherein the piston is configured to be displaced between a first position (illustrated in fig. 2) in which the piston is prevented from travelling further in a first axial direction (ann. fig. 1), and a second position axially spaced from the first position (illustrated in fig. 3) in which the piston is prevented from travelling further in a second axial direction (ann. fig. 1) that is opposite the first axial direction; a first flow restrictor (narrow section of 56) fluidicly coupled with a first pilot port (56) in the valve body; a second flow restrictor (narrow section of 58) fluidicly coupled with a second pilot port (58) in the valve body; a cage (ann. fig. 1) coupled to the valve body and having a supply port (22), a return port (26), and a work port (24); and a spool (34) slidably engaged with the cage (col. 4 lines 58-67). 
Gustafson discloses the discloses the claimed invention, except the first restrictor disclosed by Gustafson is configured to restrict flow in only a single direction through the first flow restrictor; and the second flow restrictor disclosed by Gustafson is configured to restrict flow in only a single direction through the second flow restrictor.
Balmonet teaches a first flow restrictor assembly (36a) fluidicly coupled with a first pilot port (ann. fig. 2) in a valve body (ann. fig. 2) and configured to restrict flow in only a single direction through the first flow restrictor assembly (36a)(“The primary flow limiters 36a, 36b limit the flow of hydraulic fluid in the corresponding pilot line, but only in one direction: from the spool of valve 14 to the pilot pressure regulating means, i.e. the pilot valves 22a, 22b”, para 0015), wherein the first flow restrictor assembly comprises a first orifice (ann. fig. 2) and a first valve (ann. fig. 2) arranged in parallel with the first orifice and configured to actuate into an open position in response to fluid flow in a first direction (ann. fig. 2) through the first flow restrictor assembly and into a closed position in response to fluid flow in a second direction (ann. fig. 2) through the first flow restrictor assembly that is opposite the first direction through the first flow restrictor assembly and which is forced through the first orifice due to the closure of the first valve; a second flow restrictor assembly (36b) fluidicly coupled with a second pilot port (ann. fig. 2) in the valve body (ann. fig. 2) and configured to restrict flow in only a single direction through the second flow restrictor assembly (36b)(“The primary flow limiters 36a, 36b limit the flow of hydraulic fluid in the corresponding pilot line, but only in one direction: from the spool of valve 14 to the pilot pressure regulating means, i.e. the pilot valves 22a, 22b”, para 0015), wherein the second flow restrictor assembly comprises a second orifice (ann. fig. 2) and a second valve (ann. fig. 2) arranged in parallel with the second orifice and configured to actuate into an open position in response to fluid flow in a first direction (ann. fig. 2) through the second flow restrictor assembly and into a closed position in response to fluid flow in a second direction (ann. fig. 2) through the second flow restrictor assembly that is opposite the first direction through the second flow restrictor assembly and which is forced through the second orifice due to the closure of the second valve (“two primary unidirectional flow limiters 36a, 36b which are respectively arranged in the first and second hydraulic pilot lines 20a, 20b. The primary flow limiters 36a, 36b limit the flow of hydraulic fluid in the corresponding pilot line, but only in one direction: from the spool of valve 14 to the pilot pressure regulating means, i.e. the pilot valves 22a, 22b. Such flow corresponds to a stopping of the movement of the actuator, whatever the direction of its movement. The flow of pressurized fluid in the opposite direction is substantially unhindered. Preferably, the primary unidirectional flow limiters 36a, 36b are arranged between the connection 38a, 38b of the respective pressure compartment 30a, 30b to the respective pilot hydraulic line 20a, 20b, and the respective pilot valve 22a, 22b. As shown on the Figures, each unidirectional flow limiter 36a, 36b can comprise a check valve hydraulically in parallel with a throttle, both being installed on the pilot line. In such a case, the throttle can be fixed, or adjustable.” Para 0015).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the inlets to the pressure chambers of the valve body, as disclosed by Gustafson, by adding a unidirectional flow limiter with a check valve in a parallel flow path to a restrictor, as taught by Balmonet, for the purpose of “dampen[ing] the return movement of the spool when the controller is suddenly brought from an extreme position to its rest position, which corresponds to a damping effect on the stopping of the movement of the actuator. Indeed, by limiting the flow out of the previously pressurized pilot line, the volume of fluid which was contained in the pilot line needs to go through the flow limiter, and it takes a certain time to achieve this.” (Balmonet para 0016).
Gustafson, as modified above, discloses the claimed invention, except the combination is silent with regard to the first flow restrictor assembly is configured to control a speed of the piston entirely between the first position and the second position in the first axial direction, wherein the second flow restrictor assembly is configured to control a speed of the piston entirely between the first position and the second position in the second axial direction.
Noah teaches a first flow restrictor (25) is configured to control a speed of a piston (18) entirely between a first position (open, fig. 1) and a second position (closed) in a first axial direction, wherein a second flow restrictor (29) is configured to control a speed of the piston entirely between the first position and the second position in a second axial position (col. 2 line 53- col. 3 line 19).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have included adjusting a first flow restrictor and a second flow restrictor, as taught by Balmonet, so that piston speed is entirely controlled between a first position and a second position as the piston travels in a first axial direction and a second axial direction, for the purpose of eliminating the rapid pounding into closed position of the valve against a valve seat which greatly accelerates wear on the valve parts (col. 2 line 53- col. 3 line 19).
Regarding Claim 59, Balmonet teaches the first flow restrictor assembly (36a) provides a flow restriction along a first flow path (flow path through first flow restrictor, ann. fig. 2) extending from the first pilot port and into and through the first flow restrictor assembly into the first pilot port (first pilot port for valve body 14, see ann. fig. 1) that is less than a flow restriction provided by the first flow restrictor assembly along a second flow path (first valve, ann. fig. 2) extending from the first pilot port and into and through the first flow restrictor assembly (the first flow restrictor is adjustable, thus the first flow path can be made less than the second flow path); and the second flow restrictor assembly (36b) provides a flow restriction along a third flow path (flow path through second flow restrictor, ann. fig. 2) extending from the second pilot port and into and through the second flow restrictor assembly into the second pilot port (second pilot port for valve body 14, see ann. fig. 1) that is less than a flow restriction provided by the second flow restrictor assembly along a fourth flow path (second valve, ann. fig. 2) extending from the second pilot port and into and through the second flow restrictor assembly (the second flow restrictor is adjustable, thus the third flow path can be made less than the fourth flow path).
Regarding Claim 60, Balmonet teaches a first flow restrictor assembly (36a) and the second flow restrictor assembly (36b) are each located external (ann. fig. 1) the valve body (14).
Regarding Claim 61, Balmonet teaches a first pilot line (20a) external (illustrated in ann. fig. 1) to the valve body (14) and coupled to the first pilot port (ann. fig. 1), wherein the first flow restrictor assembly (36a) is positioned along the first pilot line (see ann. fig. 1); and a second pilot line (20b) external (illustrated in ann. fig. 1) to the valve body (14) and coupled to the second pilot port (ann. fig. 1), wherein the second flow restrictor assembly (36b) is positioned along the second pilot line (see ann. fig. 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753